UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1963


HOWARD DEAN BAILEY,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2012                 Decided:   March 22, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeanné T. Anderson, Nosuk Pak Kim, COWARDIN & KIM, PLC, Newport
News, Virginia, for Petitioner.    Tony West, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, David H.
Wetmore, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard Dean Bailey, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motions to reconsider and reopen.

We have reviewed the administrative record and conclude that the

Board did not abuse its discretion in denying Bailey’s motions.

See   8   C.F.R.    § 1003.2(a)    (2011).      We    accordingly    deny     the

petition for review for the reasons stated by the Board.                   See In

re:   Bailey   (B.I.A.     Aug.   9,   2011).    We    grant   the    Attorney

General’s motion to strike pages 169-230 of the joint appendix,

and dispense       with   oral   argument   because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                       2